Dear Mr. Hutchinson:
We are in receipt of your recent correspondence, whereby you apprise us that you currently serve as Director of the Juvenile Detention Center for Terrebonne Parish. This constitutes a full-time appointive position, being so appointed by the parish president, Mr. Barry Bonvillian. You also ask whether it is legally permissible for you to work part-time as a GED tester, employed by the school board.
Such combination of offices is permissible under the Louisiana Dual Officeholding and Dual Employment Law, LSA-R.S. 42:63, etseq., because the position of employment is part-time. This combination of offices would be prohibited only in the instance where both positions are held on a full-time basis, as the law provides:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these. See LSA-R.S. 42:63 (E).
Should you have other questions to which we may provide guidance, please contact this office.
Very truly yours,
                       RICHARD P. IEYOUB ATTORNEY GENERAL
                       BY: _________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams